          Case 2:19-cv-05909-JJT Document 40 Filed 08/20/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Conrad Anthony Tull,                           No. CV-19-05909-PHX-JJT (ESW)
10                     Petitioner,                      ORDER
11       v.
12       David Shinn, et al.,
13                     Respondents.
14
15             With the assistance of counsel, Petitioner initiated this matter on December 30,
16   2019, by filing a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Doc. 1.)
17   In the Petition he raised three grounds that appeared to be exhausted: 1) trial court error in
18   allowing dual juries; 2) trial court error in allowing inaccurate translations of intercepted
19   telephonic communications; and 3) prosecutorial misconduct in the form of vouching.1
20   Thereafter, on February 10, 2020, Petitioner filed pro se a Motion to Stay Habeas
21   Proceedings. (Doc. 11.)2 Petitioner urged the Court to stay his habeas matter as he had filed
22   a second Notice and Petition for Post-Conviction Relief in the Arizona state court five days
23   prior, (Doc. 18 at 7) and sought to exhaust new and additional claims before the state court
24   so he could raise them in his habeas action before this Court without procedural default.
25   1
      Petitioner raised these three assigned errors in his direct appeal to the Arizona state Court
     of Appeals. (Doc. 19-1 at 49-50.) The Court of Appeals rejected the arguments on the
26   merits. (Doc. 19-1 at 72-80.) Petitioner thereafter filed a Notice to initiate Rule 32 Post-
     Conviction Relief proceedings with the state trial court, which dismissed the notice on
27   procedural grounds as untimely. (Doc. 19-1 at 92-95.)
28   2
       The following day, Petitioner’s counsel filed a Motion to Withdraw, citing a conflict of
     interest in continuing her representation of Petitioner. (Doc. 12.)
       Case 2:19-cv-05909-JJT Document 40 Filed 08/20/21 Page 2 of 4



 1   (Doc. 11 at 2.) The magistrate judge denied the Motion without discussion. (Doc. 17.)
 2   Petitioner thereafter filed pro se a Motion for the magistrate judge to reconsider her Order
 3   (Doc. 18), which the magistrate judge also denied, this time with some analysis and
 4   discussion. (Doc. 20.)
 5          Upon completion of briefing, the magistrate judge issued a Report and
 6   Recommendation (Doc. 24, “R&R”) recommending the Court dismiss the Petition as
 7   untimely. The Court considered the R&R, Petitioner’s Objections thereto (Doc. 27) and
 8   Respondents’ Reply (Doc. 28), overruled the Objections, adopted the R&R and dismissed
 9   the Petition as untimely. (Doc. 30.) On appeal, The Ninth Circuit remanded this matter with
10   direction to this Court to consider whether the magistrate judge exceeded her authority in
11   adjudicating Petitioner’s Motion for Stay without the consent of the parties. (Doc. 39-1.)
12          Magistrate judges may hear and determine non-dispositive matters, but not
13   dispositive matters, in Section 2254 proceedings. Hunt v. Pliler, 384 F.3d 1118, 1123 (9th
14   Cir. 2004). And “where the denial of a motion to stay is effectively a denial of the ultimate
15   relief sought, such a motion is considered dispositive, and a magistrate judge lacks the
16   authority to ‘determine’ the matter.” Mitchell v. Valenzuela, 791 F.3d 1166, 1170 (9th Cir.
17   2015) (internal citations omitted). The Ninth Circuit in Valenzuela concluded, on operative
18   facts very similar to those in the instant case, that denial of a stay is dispositive.
19          After the state court affirmed his convictions and sentence on appeal, Mitchell
20   ultimately filed a habeas petition with the district court pursuant to 28 U.S.C. § 2254 stating
21   five grounds, only three of which he had raised to the state court and were thus deemed
22   exhausted. 791 F.3d at 1167. In response to a motion to dismiss either the entire petition or
23   the two unexhausted claims, Mitchell sought to stay the habeas proceedings in the district
24   court while he returned to the state to exhaust the two unexhausted claims. Id. The
25   magistrate judge denied the motion to stay and Mitchell ultimately amended his petition to
26   eliminate the unexhausted claims. Id. The magistrate judge then issued an R&R
27   recommending denial of relief on the remaining exhausted claims, and after considering
28


                                                   -2-
       Case 2:19-cv-05909-JJT Document 40 Filed 08/20/21 Page 3 of 4



 1   Mitchell’s objections, the district court adopted the R&R and dismissed the petition with
 2   prejudice. Id. at 1168.
 3          As the Ninth Circuit concluded under those facts in Valenzuela, the Court finds here
 4   that the denial of the stay in this matter was “tantamount to a dismissal of the unexhausted
 5   claims.” Id. at 1170 (cleaned up). Like the petitioner in Mitchell, Petitioner here would be
 6   unable to return to this Court to assert his unexhausted claims without a stay. Thus the
 7   magistrate judge’s denial of the stay Petitioner sought was dispositive as to those
 8   unexhausted claims, within the meaning of Valenzuela. See also Bastidas v. Chappell, 791
 9   F.3d 1155, 1163 (9th Cir. 2015)(“Mitchell’s rule applies with equal force to a magistrate
10   judge’s denial of a stay to exhaust a claim “that was not already part of his federal habeas
11   petition.”). The magistrate judge in this matter thus lacked authority to determine the
12   motion.
13          The Court observes that its ruling does not mean the magistrate judge’s analysis of
14   the applicable law, and her conclusion that the stay was not justified is necessarily
15   incorrect. Her conclusion ultimately may prove correct, or not. But as a preliminary matter,
16   the limitations Congress has placed on the authority of magistrate judges in 28 U.S.C.
17   § 636, as clarified by our circuit court in Valenzuela and Bastidas, preclude the magistrate
18   judge from reaching this issue—it must be addressed de novo by an Article III judicial
19   officer.
20          The Court thus will treat the magistrate judge’s Order denying Petitioner’s Motion
21   for Reconsideration (Doc. 20) as an R&R on the issue, and allow Petitioner the opportunity
22   to file objections and Respondents the opportunity to respond to them. The Court then will
23   evaluate the Motion to Stay de novo.
24          The parties shall have 14 days from the date of service of a copy of this Order within
25   which to file specific written objections to the magistrate judge’s Order found at Doc. 20.
26   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72(b). Thereafter, the parties have 14 days
27   within which to file any response to the objections. Failure to timely file objections to the
28   Order the Court is treating as the magistrate judge’s R&R may result in this Court accepting


                                                 -3-
       Case 2:19-cv-05909-JJT Document 40 Filed 08/20/21 Page 4 of 4



 1   the R&R without further review. See United States v. Renya-Tapia, 328 F.3d 1114, 1121
 2   (9th Cir. 2003). And failure to file timely objections to any factual determinations of the
 3   magistrate judge may be considered a waiver of a party’s right to appellate review of the
 4   findings of fact in an order or judgment entered pursuant to the magistrate judge’s
 5   recommendation. See Fed. R. Civ. P. 72.
 6          Dated this 20th day of August, 2021.
 7
 8                                         Honorable John J. Tuchi
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
